t c memo united_states tax_court frank's casing crew and rental tools inc petitioner v commissioner of internal revenue respondent docket nos filed date p is an oil field contractor that sells oil pipes leases equipment used in oil fields and provides crews necessary to operate the leased equipment p's contracts with its customers generally provide that payment is due when p sends the customer an invoice that includes all supporting documentation ie job tickets equipment tickets and third party charges on a number of occasions during the relevant years p did not invoice a customer until after yearend because it had not yet received a third party's invoice in those cases p did not accrue the related_income until the year during which it invoiced the customer even though its contract with the customer was fully performed by the close of the previous year held it was not an abuse_of_discretion for respondent to conclude that income from the yearend contracts was accruable for the years in which performance of the contracts was completed stanley b blackstone for petitioner susan s canavello for respondent memorandum findings_of_fact and opinion laro judge frank's casing crew and rental tools inc petitioned the court to redetermine respondent's determination of income_tax deficiencies of dollar_figure dollar_figure and dollar_figure in its taxable years ended date and respectively following concessions by respondent we must decide whether respondent committed an abuse_of_discretion in changing petitioner's method_of_accounting for income from certain of its contracts we hold for respondent unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations and attached exhibits are incorporated herein by this reference petitioner was incorporated on date under the laws of the state of louisiana it filed and forms u s_corporation income_tax return using an accrual_method and a fiscal_year ended august it had it sec_1 petitioner subsequently amended its and tax returns principal office in lafayette parish louisiana when it petitioned the court petitioner is an oil field contractor that sells oil pipes leases equipment used in oil fields and provides crews necessary to operate the leased equipment petitioner's customers are mainly large oil companies and many of these customers transport the leased equipment from petitioner's location to the job site in some cases petitioner transports the leased equipment itself or it rents equipment from third parties in order to transport the leased equipment to the job site petitioner incurs expenses transporting the leased equipment to the sites petitioner enters into written contracts with its customers these contracts are usually provided by the customers and the terms of each contract vary from customer to customer a term that tends to be uniform throughout the contracts is that a customer's payment is due when petitioner sends the customer an invoice that includes all supporting documentation eg job tickets equipment tickets and third party charges on a number of occasions during the relevant years petitioner did not invoice a customer until after the year of completion of its performance of the contract because it had not yet received a third party's invoice in those cases petitioner postponed accrual of the related_income until the year of invoice in the case of pipe sales that occurred before yearend but were not invoiced until after yearend because of lack of documentation petitioner followed a similar pattern petitioner's use of the invoicing date to control the accrual of income resulted in a deferral of the following amounts of gross_receipts for sales and services that were completed during its taxable years ending in and but billed in the respective succeeding taxable years taxable_year ended date date date amount dollar_figure big_number big_number petitioner accrues various expenses at yearend opinion respondent determined that petitioner's method_of_accounting erroneously deferred recognizing income from sales and services billed after the year in which they were completed respondent argues that this method was inconsistent with the all_events_test for the accrual of income respondent argues that petitioner acquired a fixed_right to receive income for these goods and services once it completed performance petitioner argues that its right to receive income from these yearend sales and services was not fixed in the year that the goods were delivered or the services rendered given that it could not invoice its customers until the following year petitioner argues that respondent abused her discretion in not accepting its method_of_accounting which in petitioner's view results in only minor deviations from a strict application of an accrual_method petitioner argues that respondent cannot challenge its method_of_accounting for yearend sales and services because it has used this method consistently in prior years that were audited by respondent without relevant change turning first to the parties' dispute over the all_events_test a taxpayer recognizes income under an accrual_method when all events have occurred that fix the right to receive the income and the amount thereof can be determined with reasonable accuracy sec_1_446-1 sec_1_451-1 income_tax regs see also 269_us_422 90_tc_26 it is the right to receive an item_of_income rather than its actual receipt that controls when the item is includable in the gross_income of an accrual_method taxpayer when the right to receive a set amount of income becomes fixed the income ordinarily accrues 292_us_182 91_tc_1085 affd 965_f2d_818 10th cir petitioner claims that its right to receive income on a yearend sale or service is not fixed for purposes of the all_events_test until it sends the fully documented invoice to its customer it was not an abuse_of_discretion for respondent to reach the opposite conclusion by the end of each year in issue petitioner had completed its performance with respect to the sales and services the parties do not dispute the amount of income earned by petitioner for these goods and services we conclude that respondent committed no abuse_of_discretion in determining that the all_events_test had been met petitioner must accrue income from the goods and services in the taxable_year in which performance occurs and it cannot wait until the year in which it invoices its customer although petitioner may not have physically possessed all of the documentation necessary to invoice its customers for the sales and services in the year of performance petitioner's preparation and sending of the invoices were ministerial acts that did not postpone accrual of the income otherwise earned see 286_us_290 227_f2d_724 9th cir affg 20_tc_894 128_f2d_693 5th cir revg 44_bta_1249 86_tc_199 for purposes of the all-events test completion of petitioner's performance on the contracts fixed its right to receive payment for the goods and services regardless of petitioner's invoicing practice while we have previously upheld deferred billing practices of certain taxpayers those taxpayers generally operated in a heavily regulated_industry or were able to establish wide acceptance within their industry of such an accounting practice see eg 86_tc_199 public serv co of new hampshire v petitioner relies primarily on 47_tc_58 for a contrary result we find petitioner's reliance misplaced in decision inc v commissioner supra the taxpayer's contracts provided that orders placed in would be billed on date the court held that the arrival of the billing date was necessary to fix the right to income and that therefore the income did not accrue during in contrast with the present case performance of the taxpayer's contracts in that case was not completed until february of after the billing date we conclude that decision inc is distinguishable on that basis petitioner also argues that respondent is barred from arguing that its method_of_accounting for the sales and services is inappropriate given the fact that she did not challenge this method during prior audits we disagree respondent's acquiescence in an accounting practice in prior years does not prevent an adjustment in later years 43_tc_824 33_tc_379 affd 286_f2d_258 10th cir although commissioner 78_tc_445 hospital corp of america subs v commissioner tcmemo_1996_105 in the instant case petitioner has presented no evidence to establish that its invoicing practice is regulated or widely accepted in the oil field industry petitioner also relies on jerry lipps inc v commissioner tcmemo_1990_293 we do not read that case to compel a result different than we reach herein respondent's acquiescence in prior audits to a taxpayer's accounting_method may be considered in determining whether she is justified in changing that method currently 78_tc_445 we reject petitioner's attempt to prevent respondent from changing its erroneous method_of_accounting under the facts herein see 37_tc_385 see also 92_tc_206 we hold for respondent in so holding we have considered all of petitioner's arguments for a contrary holding and to the extent not addressed above find them to be irrelevant or without merit to reflect concessions decisions will be entered under rule in particular we note that we have rejected petitioner's argument concerning an abuse_of_discretion simply stated respondent's determination is within the broad discretion that she is afforded with respect to matters of tax_accounting see eg 439_us_522 394_f2d_738 2d cir revg 46_tc_698 92_tc_206
